Title: To George Washington from Brigadier General Charles Scott, 9 September 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            [Westchester County, N.Y.] 9th Sept. 1778
          
          I have the unhappiness to inform You that Desertion still prevails among my Corps, we
            Seldom Send a Detachment on the line, But we loose one or two. and last night Deserted
            From this Camp three Serjants and 29 privats of Colo. Grayhams Regt of Militia, whom I
            am much afraid has gon to the enemy. as three of them are taken up by one of my Picquets
            making that way, this togather with those Inlisted in the Waggon Department has reduced
            That Regement from a 171 to about thirty, but Fiew of them fit for Duty, indeed war they
            able to do duty I should be very unwilling to trust Them. this togather with the loss of
            Armands Corps will in Som measure Prevent my Covouring this Country as Well as I Could
            Wish, without Fatiguing the men Very much.
          Since my Taking the Comd at this post I Have lost By Desertion Sickness & other
            ways Near three hundred men, the Guards indispensably Necessary as well for the Security
            of the Grand armey, as this Corps, leads me to wish they may be replaced, the loss of
            Armads horses Is sevearly felt. Since their departure we Have been obligd to furnish a
            Strong patroll on the Sawmill River & Albany Roads, but In order to ease the men
            I had Just posted majr Washington for that Purpose,  whilst majr Lee
            would do the like Duty on the East Side of the Brunx. But had orders from the Adjutant
            Genl Last night for majr Washington to return to his Regt, if it is not Indispensably
            Necessary that he should do So, I should be proud he Could Stay if it was But a fiew
            days untill I could make some other Disposition. I am Your Excellencys Obt Servt
          
            Chs Scott
          
        